Exhibit 10.26

 

FOURTH AMENDMENT TO ASSET PURCHASE AGREEMENT

 

This FOURTH AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”) is made and
entered into as of June 15, 2011 by and among Station Casinos, Inc., a Nevada
corporation (“SCI”), those Subsidiaries of SCI listed in Annex I and FG Opco
Acquisitions LLC, a Delaware limited liability company.  Each party named above
is a “Party”, and collectively are referred to as the “Parties”.  Capitalized
terms used but not defined herein shall have the meanings provided in the APA.

 

RECITALS

 

WHEREAS, the Parties have heretofore entered into that certain Asset Purchase
Agreement dated as of June 7, 2010 (as amended by the First Amendment to Asset
Purchase Agreement, dated as of August 26, 2010, the Second Amendment to Asset
Purchase Agreement, dated as of March 29, 2011, and the Third Amendment to Asset
Purchase Agreement, dated as of April 29, 2011, each by and among the Parties,
the “APA”); and

 

WHEREAS, each Party has reviewed, or has had the opportunity to review, this
Amendment with the assistance of professional legal advisors of its own
choosing;

 

AGREEMENT

 

NOW THEREFORE, in consideration for the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged and intending to be
legally bound hereby, the Parties hereby agree as follows:

 

1.             Amendment to the APA.

 

(i)                                                         The definition of
“Excess Cash” in Section 1.1 of the APA is hereby amended and restated in its
entirety to read as follows:

 

““Excess Cash” means all Cage Cash, unrestricted cash, cash equivalents, bank
deposits and similar cash items of Sellers in excess of (x) $25 million; plus
(y) the Applied Gun Lake Reimbursement; plus (z) the amount of accrued unpaid
administrative expenses of the Debtors accrued through Closing.”

 

(ii)                                                      The definition of
“Permitted Exceptions” in Section 1.1 of the APA is hereby amended and restated
in its entirety to read as follows:

 

““Permitted Exceptions” means (i) all defects, exceptions, restrictions,
easements, rights of way and encumbrances and disclosed in policies of title
insurance which have been made available to Purchaser prior to the date hereof;
(ii) statutory liens for current real and personal property Taxes or assessments
on real or personal property not yet delinquent or being contested in good faith
and for which adequate reserves have been provided for in accordance with GAAP;

 

--------------------------------------------------------------------------------


 

(iii) landlords’, mechanics’, carriers’, workers’, repairers’ and similar liens
arising or incurred pursuant to statute or in the Ordinary Course of Business;
(iv) zoning, entitlement and other land use and environmental regulations by any
Governmental Body provided that any violations of such regulations have not and
do not materially and adversely affect the value of such property as it is being
used as of the time of determination; (v) title of a lessor under a capital or
operating lease; (vi) Liens in favor of a banking institution arising as a
matter of Law encumbering deposits (including rights of set-off) that are within
the general parameters customary in the banking industry, provided that such
Liens do not secure any Indebtedness other than Indebtedness solely in respect
of Assumed Liabilities, fees, uncollected items, expenses and other routine
liabilities incurred in connection with the ordinary course administration and
operation of the Sellers’ banking accounts with such institutions; (vii) Liens
provided under the Exit Credit Documents; (viii) Liens permitted by clauses (e),
(f), (g) (provided such Liens do not materially impair the value of the property
which they encumber), (j), (k), (l)(i) and (ii), (q), (r), (s), (t), or (u) of
Section 7.01 of the Opco Credit Agreement (as in effect on the date hereof),
such provisions set forth in this clause (viii) being applicable to all Sellers
whether or not such Seller is a party to any of the Opco Loan Documents; (ix)
Liens on the BofA Cash Collateral; and (x) Liens pursuant to the Transition
Services Agreement, dated as of October      , 2010, by and between Station
Casinos, Inc., Fertitta Gaming LLC and Green Valley Ranch Gaming, LLC.”

 

(iii)                                                   The definition of “Other
Assumed Liabilities” is hereby added to Section 1.1 of the APA and shall read as
follows:

 

““Other Assumed Liabilities” means any Claims (as defined in the Subsidiary
Plan) that the Nevada Gaming Commission and the Nevada Gaming Control Board may
have against one or more of the Subsidiary Debtors (as defined in the Subsidiary
Plan).”

 

(iv)                                                  The definition of
“Subsidiary Plan” is hereby added to Section 1.1 of the APA and shall read as
follows:

 

““Subsidiary Plan” means the First Amended Prepackaged Joint Chapter 11 Plan of
Reorganization for Subsidiary Debtors, Aliante Debtors and Green Valley Ranch
Gaming, LLC (Dated May 2, 2011) [Docket No. 2797], as the same may be amended,
supplemented or otherwise modified from time to time and as the same was
confirmed by the Bankruptcy Court on May 25, 2011.”

 

(v)                                                     Section 8.2 of the APA
is hereby amended to change the reference therein from “December 1, 2010” to
“December 15, 2010.”

 

--------------------------------------------------------------------------------


 

(vi)                                                  Section 9.2(a)(i) of the
APA is hereby amended and restated in its entirety to read as follows:

 

“conduct the Business only in the Ordinary Course of Business; provided,
however, SCI/CE Rohnert Park, LLC, Station Construction, LLC, Station
California, LLC and Station Development LLC may be dissolved at any time prior
to the Closing; and”

 

(vii)                                               Section 9.9(a) of the APA is
hereby amended to change the reference therein from “December 1, 2010” to
“December 15, 2010.”

 

(viii)                                            Section 9.11(a) of the APA is
hereby amended and restated in its entirety to read as follows:

 

“(a)         Prior to the Closing, in partial satisfaction of obligations owing
to the Mortgage Lenders under the Propco Loan Agreement, Sellers shall cause the
Propco Assets to be transferred to New Propco or a Subsidiary of New Propco, as
provided in the New Propco Transfer Agreements (as defined in the Plan).”

 

(ix)                                                    Section 11.1(f) of the
APA is hereby amended and restated in its entirety to read as follows:

 

“(f)          the Bankruptcy Court shall have entered the Tax Order and any stay
period applicable to the Tax Order shall have expired or shall have been waived
by the Bankruptcy Court to the fullest extent permitted by Law.”

 

(x)                                                       Section 13.3 of the
APA is hereby amended by deleting the following:

 

“(or, in the case of Owned Properties, not later than 30 days prior to
Closing).”

 

(xi)                                                    Item 2 of Schedule 2.4
of the APA is hereby amended and restated as follows:

 

“All equity or other ownership interest in any Person which equity is owned by
any Seller, other than (i) the Opco Losee Property, (ii) the Transferred Equity
Interests set forth on Exhibit A-1 and (iii) the Equity Interests in CV PropCo,
LLC.”

 

(xii)                                                 Schedule 2.4 of the APA is
hereby amended to add the following:

 

“9.           U.S. Trademark Registrations

 

Mark

 

Class(es)

 

Reg. No.

 

Reg. Date

 

CHINA SPICE

 

43

 

2918552

 

01/18/2005

 

CHINA SPICE (and design)

 

43

 

3057294

 

02/07/2006

 

GREEN VALLEY RANCH

 

16

 

3531901

 

11/11/2008

 

 

--------------------------------------------------------------------------------


 

OVATION

 

43

 

3425564

 

05/13/2008

 

QUINN’S

 

43

 

3374513

 

01/22/2008

 

SUSHI + SAKE

 

43

 

3080981

 

04/11/2006

 

SUSHI + SAKE (and design)

 

43

 

3023414

 

12/06/2005

 

TERRA VERDE

 

43

 

3394736

 

03/11/2008

 

TIDES

 

43

 

3276785

 

08/07/2007

 

 

State Trademark Registrations

 

Mark

 

State

 

Reg. No.

 

Reg. Date

 

CHINA SPICE

 

NV

 

SM00350667

 

07/10/2003

 

HANK`S

 

NV

 

E0753402005-7

 

11/01/2005

 

HANK`S

 

NV

 

E0753442005-1

 

11/01/2005

 

HANK`S

 

NV

 

E0753482005-5

 

11/01/2005

 

QUINNS

 

NV

 

E0234162008-2

 

04/03/2008

 

QUINN’S

 

NV

 

E0193752008-3

 

03/18/2008

 

SUSHI + SAKE

 

NV

 

SM00350668

 

07/10/2003

 

TERRA VERDE

 

NV

 

E0652332007-8

 

09/18/2007

 

TIDES OYSTER BAR (and design)

 

NV

 

E0346142006-3

 

05/09/2006

 

TIDES OYSTER BAR

 

NV

 

E0346792006-0

 

05/09/2006

 

TIDES OYSTER BAR

 

NV

 

E0346842006-7

 

05/08/2006

 

TIDES OYSTER BAR (and design)

 

NV

 

E0346002006-7

 

05/08/2006

 

TIDES OYSTER BAR (and design)

 

NV

 

E0346222006-3

 

05/09/2006

 

TIDES OYSTER BAR

 

NV

 

E0346862006-9

 

05/09/2006

 

 

“10.         All Assets and Properties transferred pursuant to any the following
that are not Exhibit A Purchased Assets:

 

a.             that certain Landco Assets Transfer Agreement (SCI Assets), dated
as of the Closing Date, by and between SCI and CV PropCo, LLC (the “Landco
Assets Transfer Agreement (SCI Assets)”);

 

b.             that certain Landco Assets Transfer Agreement (Subsidiary
Assets), dated as of the Closing Date, by and among Tropicana Station, Inc.,
Tropicana Acquisitions, LLC and CV PropCo, LLC (the “Landco Assets Transfer
Agreement (Subsidiary Assets)”);

 

c.             that certain Proposal and Agreement With Respect to Acceptance of
Certain Collateral Pursuant to Section 9-620 of the UCC, dated as of the Closing
Date, by and among CV HoldCo, LLC, CV PropCo, LLC, FCP Holding, Inc, Fertitta
Partners, LLC, FCP VoteCo, LLC and the Opco Agent (the “CV Holdco Pledge
Foreclosure Agreement”);

 

--------------------------------------------------------------------------------


 

d.             that certain Proposal and Agreement With Respect to Acceptance of
Certain Collateral Pursuant to Section 9-620 of the UCC, dated of the Closing
Date, by and among Propco, SCI, Boulder Station, Inc., Charleston Station, LLC,
Palace Station Hotel & Casino, Inc., Sunset Station, Inc. and any other parties
thereto (the “FCP Propco Master Lease Collateral Foreclosure Agreement”); or

 

e.             that certain New Propco Transfer Agreement, dated as of the
Closing Date, between Propco, the Mortgage Lenders and Station Casinos LLC (the
“New Propco Transfer Agreement”, and together with the Landco Assets Transfer
Agreement (SCI Assets), the Landco Assets Transfer Agreement (Subsidiary
Assets)), the CV Holdco Pledge Foreclosure Agreement and the FCP Propco Master
Lease Collateral Foreclosure Agreement, the “Transfer Agreements”).”

 

(xiii)                                              Schedule 5.3(a) of the APA
is hereby amended by adding the following:

 

“Multi Use Lease, dated as of May 13, 2002, between Lake Mead Station Holdings,
LLC and the State of Nevada, acting by and through its Department of
Transportation.”

 

(xiv)                                             Schedule 6.3(a) and Schedule
6.3(b) of the APA are hereby amended by adding the following:

 

“Multi Use Lease, dated as of October 3, 2002, between Palace Station Hotel and
Casino, Inc. and the State of Nevada, acting by and through its Department of
Transportation.”

 

(xv)                                                Exhibit A-1 of the APA is
hereby amended by deleting following from item 7:

 

“Palms Station, LLC”

 

(xvi)                                             Exhibit A-1 of the APA is
hereby amended by adding the following:

 

“24.         To the extent received by SCI on or prior to the Closing Date, 100%
of all membership and other equity interest in Losee Elkhorn Properties, LLC
that is distributed to SCI pursuant to the Plan or the Subsidiary Plan and, to
the extent that such property is not distributed to SCI on or prior to the
Closing Date, the right to receive 100% of any such property thereafter received
by SCI (the “Opco Losee Property”).”

 

(xvii)                                          Annex 1 to Exhibit A-1 of the
APA is hereby amended and restated in its entirety to read as provided in Annex
1 to Exhibit A-1 attached hereto.

 

(xviii)                                       Exhibit A-2 of the APA is hereby
amended by adding the following:

 

--------------------------------------------------------------------------------


 

“7.           All Other Assumed Liabilities of Sellers solely to the extent
arising out of the Exhibit A Purchased Assets acquired by a Purchasing Entity
pursuant to the Agreement.”

 

(xix)                                               Exhibit B-1 of the APA is
hereby amended by amending and restating Item 2 in its entirety to read as
follows:

 

2.             All Marks and other branding elements exclusive to the Wild Wild
West Assemblage (as defined below), including the trademarks and domain names on
Annex 1 to this Exhibit B-1, together with matching corporate names, trade
names, d/b/a names and domain names and including trademark rights in internet
key words, social networks and new media.”

 

(xx)                                                  Exhibit B-1 of the APA is
hereby amended by adding the following:

 

“27.         That certain Multi Use Lease, dated as of October 3, 2002, between
Palace Station Hotel and Casino, Inc. and the State of Nevada, acting by and
through its Department of Transportation.”

 

(xxi)                                               Exhibit B-2 of the APA is
hereby amended by adding the following:

 

“6.           All Other Assumed Liabilities of Sellers solely to the extent
arising the Exhibit B Purchased Assets acquired by a Purchasing Entity pursuant
to the Agreement.”

 

(xxii)                                            Annex 1 to Exhibit B-1 of the
APA is hereby amended and restated in its entirety to read as provided in Annex
1 to Exhibit B-1 attached hereto.

 

(xxiii)                                         Exhibit C-1 of the APA is hereby
amended and restated in its entirety to read as provided in Exhibit C-1 attached
hereto.

 

2.     GVR TSA.

 

In consideration of the amendments set forth in Section 1(xi) hereof:  (a) each
of SCI and each of the other Sellers hereby assigns to Purchaser effective as of
the Closing all of its right, title and interest in and to all amounts payable
from time to time to SCI or any of its Subsidiaries from and after the Closing
pursuant to Section 2.4(b) of the Transition Services Agreement, dated as of
October      , 2010, by and between SCI, Fertitta Gaming LLC and Green Valley
Ranch Gaming, LLC (the “GVR TSA”) or Section 2(d) hereof (it being understood
and agreed that any amounts received prior to the Closing constitute Purchased
Assets); (b) each of SCI and each of the other Sellers agrees to promptly pay
all such amounts to Purchaser following receipt thereof; (c) SCI agrees not to,
and to cause its Subsidiaries not to, agree to any value referred to in Section
2.4(b) of the GVR TSA without the prior written consent of Purchaser (it being
understood that Purchaser shall have no such approval right over determinations
of value by the Bankruptcy Court made pursuant to Section 2.4(b) of the GVR
TSA); and (d) SCI agrees to cause each of its Subsidiaries that is not a Seller
to promptly distribute to SCI any funds received by such Subsidiary pursuant to
Section 2.4(b) of the GVR TSA.  SCI acknowledges and agrees

 

--------------------------------------------------------------------------------


 

that the entry into the GVR TSA requires the consent of Purchaser pursuant to
Section 9.2 of the APA.

 

3.             Mutual Representations, Warranties, and Covenants.

 

Each Party makes the following representations and warranties (provided,
however, that the representations and warranties of the Debtors shall be subject
to the approval of this Amendment by the Bankruptcy Court), solely with respect
to itself, to each of the other Parties:

 

(i)                                                          Enforceability. 
The APA as amended by this Amendment is a legal, valid and binding obligation of
such Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by applicable laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

 

(ii)                                                       Power and Authority. 
The Parties have all requisite power and authority to enter into this Amendment
and to carry out the transactions contemplated by, and perform its respective
obligations under, the APA as amended by this Amendment.

 

(iii)                                                    Authorization.  The
execution and delivery of this Amendment and the performance of its obligations
under the APA as amended by this Amendment have been duly authorized by all
necessary action on its part.  This Amendment has been duly and validly executed
and delivered by such Party.

 

4.     APA Closing Conditions.

 

(i)                                                             The Purchaser
hereby acknowledges and agrees that each of the conditions to closing set forth
in Section 11.1 and Section 11.3 of the APA, as amended hereunder, have been
either fully satisfied or are hereby irrevocably waived by the Purchaser.

 

(ii)                                                          The Sellers hereby
acknowledge and agree that each of the conditions to closing set forth in
Section 11.2 and Section 11.3 of the APA, as amended hereunder, have been either
fully satisfied or are hereby irrevocably waived by the Sellers.

 

5.     APA Remains in Full Force and Effect.

 

Except as expressly modified by this Amendment, the APA remains in full force
and effect pursuant to its terms.  Each of the equity commitment letters and the
gaming deposit letter entered into in connection with the APA remain in full
force and effect.  All references to the APA in other documentation between the
Parties shall be deemed to be a reference to the APA as amended by this
Agreement.

 

6.     Miscellaneous Terms.

 

The provisions of Article XIV of the APA are applicable to this Amendment.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

 

FG OPCO ACQUISITIONS LLC

 

 

 

 

 

By:

/s/ Frank J. Fertitta III

 

 

Name: Frank J. Fertitta III

 

 

Title: Authorized Signatory

 

 

 

STATION CASINOS, INC.

 

a Nevada corporation

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name: Thomas M. Friel

 

 

Title:   Executive Vice President, Chief Accounting Officer & Treasurer

 

 

 

BOULDER STATION, INC.

 

CENTERLINE HOLDINGS, LLC

 

CHARLESTON STATION, LLC

 

CV HOLDCO, LLC

 

DURANGO STATION, INC.

 

FIESTA STATION, INC.

 

FRESNO LAND ACQUISITIONS, LLC

 

GOLD RUSH STATION, LLC

 

GREEN VALLEY STATION, INC.

 

LAKE MEAD STATION, INC.

 

LML STATION, LLC

 

MAGIC STAR STATION, LLC

 

NORTHERN NV ACQUISITIONS, LLC

 

PALACE STATION HOTEL & CASINO, INC.

 

RANCHO STATION, LLC

 

RENO LAND HOLDINGS, LLC

 

RIVER CENTRAL, LLC

 

SANTA FE STATION, INC.

 

STATION HOLDINGS, INC.

 

STN AVIATION, INC.

 

SUNSET STATION, INC.

 

TEXAS STATION, LLC

 

TOWN CENTER STATION, LLC

 

TROPICANA STATION, LLC

 

TROPICANA STATION, INC.

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Senior Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

AUBURN DEVELOPMENT, LLC

 

INSPIRADA STATION, LLC

 

TROPICANA ACQUISITIONS, LLC

 

VISTA HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name: Thomas M. Friel

 

 

Title:   Authorized Signatory

 

 

 

PAST ENTERPRISES, INC.,

 

an Arizona corporation

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

President and Treasurer

 

 

 

SONOMA LAND HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

President, Chief Financial Officer and Treasurer

 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

 

 

By:

/s/ David J. Crescenzi

 

Name:

David J. Crescenzi

 

Title:

Managing Director

 

 

 

 

By:

/s/ Benjamin Souh

 

Name:

Benjamin Souh

 

Title:

Vice President

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

By:

/s/ Charles O. Freegood

 

Name:

Charles O. Freegood

 

Title:

Managing Director

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Reginald T. Dawson

 

Name:

Reginald T. Dawson

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------